Citation Nr: 0507931	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-44 481	)	DATE
	)
	)


THE ISSUE

Whether a January 9, 1979 Board decision denying entitlement 
to service connection for a right shoulder disorder contains 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April to August in 
1970.


This matter comes before the Board of Veterans' Appeals 
(Board) following a January 2005 submission reflecting the 
veteran's desire to have the noted January 1979 Board 
decision reconsidered on the basis of CUE.

The veteran also completed an appeal as to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for a right shoulder disorder.  However, 
he withdrew this appeal in January 2005.


FINDINGS OF FACT

1.  In a decision issued on January 9, 1979, the Board denied 
entitlement to service connection for a right shoulder 
disorder.

2.  There is no indication that the Board failed to correctly 
apply the statutory and regulatory provisions extant at the 
time of the January 9, 1979 decision to the correct facts as 
they were known at the time.  


CONCLUSION OF LAW

The January 9, 1979 decision, in which the Board denied 
entitlement to service connection for a right shoulder 
disorder, does not contain CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 C.F.R. § 20.1406.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the appellant with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

Prior decisions issued by the Court in regard to the issue of 
CUE in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court 
stated that for clear and unmistakable error to exist, (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  See Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

The initial question before the Board is whether the 
requirements for a motion for revision of a decision based on 
CUE have been met.  In a statement received by the Board in 
February 2005, the veteran's representative specifically 
alleged that the Board had erred in finding, in the January 
1979 decision, that the veteran's  right shoulder had not 
been shown to have preexisted service by clear and 
unmistakable evidence; as such, the January 1979 decision was 
in error.  The Board finds this contention of fact to be 
significant enough that the requirements for a CUE motion 
have been met.

As to the claim itself, the Board has considered both the 
applicable laws and regulations in effect at the time of the 
January 1979 decision and the relevant facts.  

At the time of the noted rating decision, VA laws and 
regulations allowed for service connection for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303 
(1978).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946 was presumed 
to be in sound condition, except for defects noted when 
examined and accepted for service.  This presumption was 
rebuttable in cases of clear and unmistakable evidence 
showing that the disability existed prior to service.  38 
U.S.C. §§ 311, 337 (1976).  A preexisting injury or disease 
was considered to have been aggravated by active wartime 
service where there was an increase in disability during such 
service, unless there was clear and unmistakable evidence 
that the increase in disability was due to the natural 
progress of the condition.  Aggravation was not conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 (1976); 38 C.F.R. 
§ 3.306(b) (1978).  

The Board has next considered the medical evidence of record 
at the time of the January 1979 Board decision.  At entry 
into service, in February 1970, no right shoulder 
abnormalities were shown on examination.  During service, in 
August 1970, the veteran was seen with complaints of pain in 
the right shoulder with lifting and exercise.  He reported 
that he first noticed this decision one year earlier, 
following a motorcycle accident that resulted in a 
dislocation of the right shoulder.  This disorder was noted 
to have existed prior to service.  There was objective 
evidence of a loose shoulder grid with a marked tendency to 
subluxation, but x-rays of the right shoulder were within 
normal limits.  The examiner who provided a medical board 
report noted that this disorder "was neither incurred in nor 
aggravated by a period of active military service."  
Subsequently, the veteran was discharged from service.

Following service, in January 1971, the veteran was seen for 
painful instability of his right shoulder joint "resulting 
from a motorcycle accident."  A capsularplasty was performed 
on the right shoulder.  An April 1976 private treatment 
record indicates that the veteran was discharged from service 
in 1970 with a diagnosis of a chronic subluxing right 
shoulder.  A July 1976 VA hospital record indicates that the 
veteran reported a history of right shoulder pain since 1970, 
when he fell on his right shoulder while running at Camp 
Pendleton.  The veteran underwent further right shoulder 
surgery in June 1977, and a history of a "first dislocation 
in 1970" was noted in the surgical report.  Private x-rays 
from October 1977 revealed evidence of prior surgery, with a 
metallic screw in place in the projection of the glenoid; an 
old healed fracture of the distal clavicle, with fragments in 
good position; and a mild osteoporosis of the bones of the 
right shoulder.

The claims file as of January 1979 also contained the 
transcript of the veteran's February 1978 VA hearing, during 
which he testified that his right shoulder was first injured 
during service and not beforehand.  Also, in a February 1978 
statement, the veteran's mother indicated that he was treated 
for no right shoulder injuries prior to service.

In the January 1979 decision, the Board found that the 
evidence of record supported the conclusion that the 
veteran's chronic subluxation of the right shoulder 
preexisted service and was not aggravated therein.  
Accordingly, the veteran's claim for service connection for a 
right shoulder disorder was denied.  The Board cited to the 
aforementioned laws, regulations, and evidence in reaching 
this determination.

Based on the evidence of record at the time of the January 
1979 Board decision, the Board agrees with the veteran in the 
sense that reasonable minds could find that the his right 
shoulder disorder had not been shown to have clearly and 
unmistakably preexisted service.  In this regard, the Board 
is aware of the absence of evidence showing treatment for 
this disorder prior to service.  

However, the Board also notes that the evidence is far from 
conclusive as to whether the veteran's current right shoulder 
disorder was actually etiologically related to service.  In 
this regard, the Board observes that the veteran's August 
1970 in-service x-rays revealed no abnormalities, whereas an 
October 1977 x-ray report indicates an old healed fracture of 
the distal clavicle.  Moreover, none of the treatment records 
contained in the claims file as of January 1979 included an 
opinion as to the etiology of the veteran's current right 
shoulder disorder, although several of them contained a 
recitation of the veteran's reported history.

Even assuming, without conceding, that the veteran's right 
shoulder disorder did not preexist service, reasonable minds 
could still disagree as to whether this disorder was actually 
incurred in service.  Given this, any error on the part of 
the Board in finding a pre-service disorder would not 
necessarily have changed the outcome of this case.  As such, 
the decision was not "fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. at 313.

Arguably, the factual issues of the case might have been best 
addressed by a VA examination and corresponding etiology 
opinion addressing the right shoulder disorder.  Any failure 
of VA to fulfill its duty to assist in not providing an 
examination, however, does not constitute CUE.  38 C.F.R. 
§ 20.1403(d).  Moreover, while the veteran has indicated 
disagreement with the Board's determination, such 
disagreement does not rise to the level of CUE.  See Luallen 
v. Brown, 8 Vet. App. at 95.

The Board is further aware that, in February 2004, the Board 
granted service connection for a right shoulder disorder.  
However, this decision followed substantial further 
evidentiary development, and the CUE analysis in this case 
can be based only on the evidence of record at the time of 
the January 1979 Board decision.  38 C.F.R. § 20.1403(c).  As 
such, the fact that service connection is now in effect does 
not change the outcome of this case.

Overall, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the January 9, 1979 decision to the 
correct facts as they were known at the time.  In the absence 
of the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for error, there is simply no basis upon which 
to find CUE in the Board's January 9, 1979 decision.  The 
veteran's motion must, therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the January 
9, 1979 decision, in which the Board denied entitlement to 
service connection for a right shoulder disorder, the motion 
for reversal or revision of that decision is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



